Citation Nr: 0703665	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  94-44 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of cardiovascular disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had over 20 years of active military service, 
ending with his retirement in July 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted entitlement to service connection for 
hypertension with chest pain and assigned an initial rating 
of 10 percent under Diagnostic Code (DC) 7101 effective from 
August 1, 1992.  The veteran disagreed with the evaluation 
assigned.   

The Board remanded the claim in September 1997 to afford the 
veteran a VA cardiovascular examination.   

On October 11, 2000, the Board issued a decision which denied 
entitlement to a rating in excess of 10 percent for 
hypertension.  The veteran appealed the October 2000 Board 
decision to the U.S. Court of Appeals for Veterans Claims 
(Court).  In an order issued in October 2003, the Court 
vacated the Board's decision and remanded the case for the 
Board to address the applicable Veterans Claims Assistance 
Act of 2000 (VCAA) provisions.  On June 18, 2004, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) reversed the lower Court's October 30, 2003 order, 
and remanded the case to the Court for proceedings consistent 
with Hayslip v. Principi, 364 F. 3d 1321, 1326-27 (Fed. Cir. 
2004) (holding that Board decision dated prior to enactment 
of VCAA was final before agency at time of enactment even 
though Notice of Appeal to the Court was filed after date of 
enactment of VCAA, and overruling Juarez v. Principi, 16 Vet. 
App. 518, 521 (2002) (per curiam order)).  In an order dated 
May 18, 2005, the Court vacated the portion of the October 
2000 Board decision that denied a higher initial rating, 
above 10 percent, for hypertension and remanded that matter.  
The Court also found that the Board failed to consider the 
applicability of DC 7007 despite relevant evidence of record 
and this failure rendered inadequate the Board's statement of 
reasons or bases.  On remand, the Board was instructed to 
examine both the current and the pre-1998-amendment versions 
of DC 7007.  The case was thereafter returned to the Board.

The veteran had testified before a Member of the Board at a 
hearing held at the RO in July 2000.  As that Board Member 
had retired, the veteran was offered another hearing by a 
Veterans Law Judge and he requested a travel board hearing.  
The Board remanded the claim in February 2006 for a hearing 
to be scheduled.  The veteran presented testimony at a 
personal hearing in February 2006 before the undersigned 
Acting Veterans Law Judge.  A copy of each hearing transcript 
was attached to the claims file.

The issue has been recharacterized to more accurately reflect 
the veteran's disability, which includes both hypertension 
and status post myocardial infarction.


FINDINGS OF FACT

1.  The competent and probative evidence of record shows that 
the veteran's hypertension is controlled by continuous 
medication.  Diastolic pressure predominantly 110 or more 
with severe symptoms or systolic pressure predominantly 200 
or more is not shown.  

2.  Service medical records show complaints of chest pain on 
several occasions and Thallium GXT tests showing probable 
inferior wall scarring consistent with evidence of old 
myocardial infarction (MI).  

3.  The competent and probative evidence of record does not 
show the veteran's heart disease status post MI with a 
history of substantiated repeated anginal attacks; preclusion 
of more than light manual labor; workload of greater than 5 
METs but not greater than 7 METs that results in dyspnea, 
fatigue, angina, dizziness, or syncope; or evidence of 
cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray.  




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for hypertension are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); § 3.159 
(2006); 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101 (prior 
to January 12, 1998); DC 7101 (2006). 

2.  The schedular criteria for an initial separate 30 percent 
rating for status post myocardial infarction have been met.  
38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.159 (2006); § 4.104, Diagnostic 
Codes (DCs) 7006-7005 (1997).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and to assist

The Federal Circuit found that the VCAA had been enacted 
after the Board issued a final decision, but before a notice 
of appeal (NOA) to the Court of Appeals for Veterans Claims 
(CAVC) had been filed.  Pursuant to Hayslip, the Federal 
Circuit found the proceedings before the agency were complete 
prior to VCAA, reversed the CAVC decision and remanded the 
case to the CAVC for further proceedings consistent with the 
decision in Hayslip.  As the CAVC subsequently vacated the 
portion of the October 2000 Board decision that denied an 
initial rating greater than 10 percent, for hypertension and 
remanded that matter, the provisions of the VCAA are for 
application.  

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.159 (2005); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

Initially, the appellant was not provided with notice of the 
type of evidence necessary to establish a disability rating 
or effective date for the disability on appeal.  However, 
following Federal Circuit and CAVC remands, the RO provided 
such notice in a March 2006 letter.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
finds that the applicable VCAA notice requirements have been 
met and the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board also finds that VA has met its duties to assist the 
veteran as he has been afforded VA examinations and has had 
ample opportunity to present argument and evidence in support 
of his claim throughout the lengthy period of this appeal.  
Bernard v. Brown, 4 Vet. App. 384, 392-394 (1993).

The veteran contends that his service connected hypertension 
with chest pain warrants a 30 percent disability evaluation.

Disability ratings are determined by the application of the 
VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155 (West 2002); 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service, and their residual conditions in 
civil occupations.  38 C.F.R. § 4.1.  In determining the 
level of impairment, the disability must be considered in the 
context of the whole recorded history.  38 C.F.R. §§ 4.2, 
4.41.
The provisions of 38 C.F.R. 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  The critical element is that none of the 
symptomatology for any of the conditions is duplicative of or 
overlapping with symptomatology of the other conditions.  
Esteban v. Brown, 6 Vet. App. 259 (1995).

Where there is a question as to which of two disability 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When after 
careful consideration of the evidence, a reasonable doubt 
arises regarding the degree of disability such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.  

This appeal arises from the veteran's dissatisfaction with 
his initial rating following the grant of service connection.  
In such a case, the Court has held that separate or "staged" 
ratings must be assigned where the evidence shows varying 
levels of disability for separate periods of time.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  The Board has considered 
the application of staged ratings, but finds that the 
veteran's disability has remained the same throughout the 
period of this appeal.

Service medical records show that in September 1987 the 
veteran complained of chest pain, "RSA Al" (right 
subclavian artery, arterial line), and had an abnormal ECG.  
He was placed on profile in April 1988 for an abnormal stress 
test, possible atherosclerotic heart disease.  He was also 
diagnosed with hypertension and started on medication in June 
1988.  The report of a September 1988 Thallium GXT was 
negative for ischemia response.  There was modest inferior 
wall thinning and scar in this area could not be excluded.  
In February 1992 he was admitted with chest pain to an 
Intensive Care Unit.  He received sublingual nitroglycerin 
which relieved his pain.  A MI was ruled out by testing.  A 
Thallium GXT revealed probable inferior wall scarring without 
evidence of myocardial ischemia.  There was no change shown 
from the September 1988 test.  The diagnosis was chest pain 
of unknown etiology, a MI ruled out, with stable 
hypertension.  X-rays in February 1992 and May 1992 
demonstrated that the heart was normal in size.  No acute 
cardiopulmonary disease was demonstrated.  In the report of 
medical history accompanying his retirement examination in 
May 1992, the veteran reported heart symptoms and high blood 
pressure.  The examiner commented that a Thallium stress test 
during a February 1992 admission for chest pain showed 
probable inferior wall scarring consistent with evidence of 
old MI.  On the May 1992 retirement examination report, 
evidence of old hypertension with old myocardial infarction 
was noted and that he was on hypertension medication.  

Post service, at a VA examination in December 1992, the 
veteran's blood pressure was 130/80.  A cardiac examination 
showed regular rate and rhythm without gallop, murmur, or 
rubs.  The impression was history of hypertension, chronic, 
since 1985, well controlled on his current medical regimen.  
In addition, history of abnormal EKG change in 1985 with 
abnormal Thallium, question of thinning inferiorly with 
history of atypical chest pain, may require further 
evaluation as indicated, with possible catheterization.  

In a rating decision in June 1993 the RO granted entitlement 
to service connection for hypertension with chest pain.  A 10 
percent evaluation was assigned effective from August 1, 1992, 
because the condition was shown to be well controlled on 
medication.  The RO assigned this rating under the provisions 
of Diagnostic Code 7101 for hypertensive vascular disease of 
the Schedule for Rating Disabilities, 38 C.F.R. § 4.104 
(1993).    

The veteran disagreed in June 1994 and claimed that, with 
regard to chest pain, he had two episodes of heart problems 
with a heart attack that left a scar on his heart.  This was 
found on two separate Thallium Stress tests.  He took 
medication for his hypertension.  

The veteran testified in April 1995 as to his symptoms and 
manifestations of his hypertensive disease.  He experienced 
chest pain and was on medication for hypertension.  

At a VA Compensation and Pension (C&P) examination in July 
1995, the veteran reported that his hypertension seemed to be 
controlled by his medications.  His blood pressure readings 
were 120/80 while sitting, 110/80 while lying down, and 
124/80 when standing.  The examiner found no enlarged heart 
confirmation and the apex beat was not beyond the mid-
clavicular line.  An ECG found "minimal voltage criteria for 
LVH [left ventricular hypertrophy], may be normal variant."  
The diagnosis was hypertensive cardiovascular disease, 
treated and controlled.  

At a VA C&P heart examination in April 1999 the veteran 
reported that he worked as a truck driver.  He denied 
shortness of breath, occasionally had short lasting chest 
discomfort, and occasionally felt skipping heartbeats.  He 
had no cough.  He had occasional heartburn, no vomiting and 
no dysphagia.  He had had headaches while his blood pressure 
was not under control but that was apparently okay at the 
time of the examination.  He took medication for his 
hypertension.  Clinical findings were that his heart was 
definitely enlarged on the left and the apex was in the 
mammillary line.  On listening, there were no murmurs.  The 
rhythm was regular.  Blood pressure was 125/88 supine, 120/86 
sitting and 125/88 standing.  The diagnosis was essential 
hypertension, under treatment.

VA outpatient treatment records from 1992 to 1998 show 
diastolic pressure readings ranging from 72 to 82 and 
systolic readings ranging from 120 to 140.  

The veteran testified at his July 2000 travel board hearing 
that post service he just felt fatigued and hadn't had any 
chest pain.  He testified that the medication seemed to 
control his blood pressure.  

At the September 2006 travel board hearing before the 
undersigned, the veteran's representative contended that the 
veteran's symptoms warrant a 30 percent disability 
evaluation.  The veteran testified that he was told in 1988 
that he might have enlargement of his heart.  He was on 
medication for hypertension and occasionally had chest pain.  
The last test he had was in November 2004.  The veteran 
testified that he should be rated under DC 7007 and was 
entitled to a 30 percent evaluation.  At his hearing he 
submitted a report of a November 2004 ECG at a VA Medical 
Center.  The report shows normal sinus rhythm, and 
nonspecific ST and T wave abnormality, and an abnormal ECG 
was noted.  

During the pendency of the veteran's appeal, the rating 
criteria for diseases of the heart were amended.  See 62 Fed. 
Reg. 65,207 (December 11, 1997).  The amendment was effective 
on January 12, 1998.  Where a law or regulation changes after 
a claim has been filed, but before the administrative appeal 
process has been concluded, the Board considers both the 
former and the current schedular criteria.  See VAOPGCPREC 7-
2003, 69 Fed. Reg. 25179 (2004).  The effective-date rule 
established by 38 U.S.C.A. § 5110(g), however, prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  The veteran does 
get the benefit of having both the old regulation and the new 
regulation considered for the period after the change was 
made.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
see also VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 (2000); 38 
U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2006).

Under the rating criteria in effect prior to January 12, 
1998, a 10 percent rating is assigned for hypertension when 
diastolic pressure is predominantly 100 or more; or when 
continuous medication is shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more.  A 20 percent rating requires 
diastolic pressure predominantly 110 or more with definite 
symptoms.  38 C.F.R. § 4.104, DC 7101 (1997) (effective prior 
to January 12, 1998).

Under the revised rating criteria in effect since January 12, 
1998, a 10 percent rating is assigned for hypertension when 
diastolic pressure is 100 or more; or when systolic pressure 
is predominantly 160 or more; or when there is a history of 
diastolic pressure predominantly 100 or more and continuous 
medication for control is required.  A 20 percent rating is 
assigned when diastolic pressure is predominantly 110 or 
more, or systolic pressure is predominantly 200 or more.  
Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of the section, 
hypertension is defined as diastolic pressure of 90mm or 
greater and isolated hypertension is defined as systolic 
blood pressure of predominantly 160mm or greater with a 
diastolic pressure of less than 90mm.  38 C.F.R. § 4.104, 
Code 7101 (2006).

The veteran currently has a 10 percent disability evaluation 
under DC 7101 for hypertension with chest pain.  Based on the 
evidence of record, the veteran is not shown to meet the 
criteria for the next higher evaluation of 20 percent. The 
evidence does not show that the veteran has diastolic 
pressure predominantly 110 or more with definite symptoms 
under the prior rating criteria or diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more under the revised rating criteria.  Accordingly, 
a 20 percent evaluation is not warranted for hypertension 
under the prior or revised criteria of DC 7101.  
Consequently, the Board finds that the 10 percent evaluation 
for hypertension adequately reflects the clinically 
established impairment manifested by the veteran.  

The veteran contends that his symptoms warrant a 30 percent 
evaluation under DC 7007 for evaluation of hypertensive heart 
disease.  Prior to January 12, 1998, hypertensive heart 
disease warranted the lowest compensable rating of 30 percent 
if there were definite enlargement of the heart, sustained 
diastolic hypertension of 100 mm Hg or more, or moderate 
dyspnea on exertion.  The next higher rating of 60 percent 
was warranted if there was marked enlargement of the heart 
confirmed by X-ray or the apex beat beyond midclavicular 
line, sustained diastolic hypertension of 120 mm Hg, dyspnea 
on exertion, or more than light manual labor was precluded.  
A rating of 100 percent was warranted if there were definite 
signs of congestive heart failure with more than sedentary 
employment precluded.  38 C.F.R. § 4.104, DC 7007 (1997).

Effective January 12, 1998, hypertensive heart disease 
warrants a 10 percent rating where a workload of greater than 
7 METs but not greater than 10 METs results in dyspnea, 
fatigue, angina, dizziness, or syncope, or if continuous 
medication is required.  A 30 percent rating is warranted 
where a workload of greater than 5 METs but not greater than 
7 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
rating is assigned for more than one acute episode of 
congestive heart failure in the past year, or; workload of 
greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent rating may be assigned when there is 
evidence of chronic congestive heart failure, or; a workload 
of 3 METs of less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of less than 30 percent.  38 C.F.R. § 
4.104, DC 7007 (2006).

The evidence of record does not show that a 30 percent 
disability evaluation is warranted under DC 7007 under the 
prior criteria.  The record shows that the veteran has been 
on continuous medication for control of hypertension.  
However, definite enlargement of the heart or moderate 
dyspnea on exertion is not shown.  Although the veteran 
testified that in 1988 he was told that he might have 
enlargement of his heart, an x-ray in February and in May 
1992 showed that his heart was normal in size and at a July 
1995 VA examination, there was no enlarged heart 
confirmation.  Although the clinical findings at the April 
1999 VA C&P examination show definite enlargement of the 
heart this was shown by examination, not by clinical tests, 
and the diagnosis did not include hypertensive heart disease.  

Also, under the revised criteria, a 30 percent evaluation is 
not warranted under DC 7007.  The evidence of record does not 
contain a measurement of MET.  Evidence of cardiac 
hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or x-ray is not shown.  Although inservice 
Thallium GXTs showed modest inferior wall thinning with 
scarring, this refers to a portion of his heart affected by a 
MI.  As noted above, although the April 1999 examination 
findings noted enlargement of the heart, this was not shown 
on electrocardiogram, echocardiogram, or x-ray.  Accordingly, 
the veteran's symptoms do not warrant a 30 percent evaluation 
under the revised criteria.

In this case, however, the medical evidence supports a 
separate rating for status post MI.  The Board notes that the 
veteran is service connected for hypertension with chest 
pain.  When the veteran was originally granted service 
connection, service medical records showed he had been 
diagnosed with hypertension, had complaints of chest pain and 
had evidence of an old MI.  There is medical evidence of 
record which demonstrates separate symptomatology associated 
with a MI such that a separate 30 percent disability 
evaluation is warranted under DC 7006 for status post MI 
under the old regulations.  This does not constitute 
pyramiding.  See 38 C.F.R. § 4.14.  The Board finds that the 
prior regulations for evaluating a myocardial infarction are 
more favorable to the veteran than the revised regulations.  

Prior to January 12, 1998, DC 7006, provides that infarction 
of the myocardium due to thrombosis or embolism, should be 
rated as arteriosclerotic heart disease under DC 7005.  38 
C.F.R. § 4.104, DC 7006 (1997).  Under the prior criteria for 
DC 7005, a 30 percent evaluation is warranted for 
arteriosclerotic heart disease following typical coronary 
occlusion or thrombosis, or with history of substantiated 
anginal attacks, when ordinary manual labor is feasible.  A 
60 percent evaluation is warranted following a typical 
history of acute coronary occlusion or thrombosis, or with 
history of substantiated repeated anginal attacks, when more 
than light manual labor is not feasible.  38 C.F.R. § 4.104, 
Diagnostic Code 7005 (1997).

Service medical records show complaints of chest pain and 
evidence of a MI in service with residual scarring of an 
inferior wall.  Also in service, he received nitroglycerin 
sublingual for later complaints of chest pain which relieved 
his symptoms.  These symptoms warrant a 30 percent evaluation 
under the prior regulations and no higher.  The evidence of 
record does not show the disability picture more nearly 
approximates the criteria for a 60 percent rating.  A history 
of acute coronary occlusion or thrombosis, or substantiated 
repeated anginal attacks is not shown and the veteran worked 
as a truck driver which demonstrates more than light manual 
labor was not precluded.  

Under the revised regulations, DC 7006, for evaluation of 
myocardial infarction has specific criteria which essentially 
duplicate the criteria for DCs 7005 and 7007.  As discussed 
above, under the revised criteria, the evidence of record 
does not warrant a 30 percent disability evaluation.  
Evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or x-ray is not shown.  

Moreover, a higher 60 percent evaluation under the revised 
criteria for DC 7006 is not warranted.  The evidence of 
record does not show demonstration of more than one episode 
of acute congestive heart failure in the past year or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  38 C.F.R. § 4.104, Diagnostic Code 7006 (2006).  
Thus, the former rating criteria for evaluation of status 
post MI are more favorable to the veteran than the revised 
rating criteria.  

In sum, the preponderance of the evidence is against an 
initial rating in excess of 10 percent for the veteran's 
service-connected hypertension.  However, the evidence of 
record demonstrates that the veteran's status post MI 
warrants a separate 30 percent evaluation, and no higher, 
under the prior version of 38 C.F.R. § 4.104, DC 7006-7005.  
In reaching its determination, the Board has been mindful of 
the doctrine of the benefit of the doubt.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
hypertension is denied.

Entitlement to an initial separate 30 percent disability 
rating for status post myocardial infarction is granted, 
subject to regulatory criteria applicable to payment of 
monetary awards. 




____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


